901 So.2d 427 (2005)
STATE of Louisiana
v.
James THOMAS and Percy Dyer.
No. 2005-KK-1010.
Supreme Court of Louisiana.
April 27, 2005.
In re State of Louisiana;Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Iberville, 18th Judicial District Court Div. D, Nos. CR 1316-02A; to the Court of Appeal, First Circuit, No. 2004 KW 2805.
Writ granted.
WEIMER, J., concurs and assigns reasons.
WEIMER, J., concurring.
At the risk of stating the obvious, should the Court of Appeal deem it advantageous, it may request a per curiam from the trial court.